VAN GRAAFEILAND, Circuit Judge
(concurring):
I wish that I could concur without reservation in Judge Kearse’s comprehensive opinion, but I am unable to do so.
In the first place, I believe that the district court erred in not reopening the proof on remand to permit full development of the facts relative to the claim on long-continued and historical discrimination. Without more knowledge of the factual background, I find little support for a finding of long-term discrimination in figures which show that only one black took a test in 1965 and only three blacks took a test in 1968, and none of the four passed. Twenty-two white persons failed to pass these same examinations. On this proof alone, I am not prepared to assume that four failed because they were black and twenty-two failed although they were white.
I am also disturbed about the increased fervor of the attacks upon written civil service examinations. See Kirkland v. New York State Department of Correctional Services, 520 F.2d 420, 428-29 (2d Cir.), rehearing en banc denied, 531 F.2d 5 (2d Cir. 1975), cert. denied, 429 U.S. 823, 97 S.Ct. 73, 50 L.Ed.2d 84 (1976). I do not agree that every high school graduate who can pass a physical examination is qualified to become a fire fighter. Assuming, however, that this is so, I am convinced that some high school graduates are better qualified than others. If, five years from now, 1,000 high school graduates pass the physical examination for 100 job openings in the Bridgeport Fire Department, what criteria besides race and sex shall the City use in deciding which ones to hire? Must it revive the discredited spoils system?
I do not believe that a municipality which works with a “respected management firm” to develop, at a cost of $100,000.00 and 2,745 manhours, a legally satisfactory examination and thereafter uses the examination in good faith is following a policy of discrimination. If the examination is unsatisfactory, the proper course, I submit, is to prepare another one, not to require firemen to trust their lives to colleagues who are thrust upon them by a federal court and whose sole qualifications are the possession of a Connecticut driver’s license and an all-too-easily obtainable high school diploma.
Finally, I am concerned about that portion of the majority opinion which orders affirmative relief for others than discrimi-natees. In 1975 white males comprised only twenty-eight percent of Bridgeport’s labor force. Twenty percent were black and His-panic males, and fifty-two percent were women. Although the judgment herein is limited to blacks and Hispanics, it is quite obvious that women have no greater representation than blacks or Hispanics in the Bridgeport Fire Department. It is not unreasonable, therefore, to anticipate that litigation on behalf of the female members of the “minority” will follow plaintiffs’ successful efforts in this case. See 42 U.S.C. § 2000e-2(a). I have already expressed my *291concern that we are headed inexorably to a situation in which the white American male, because of his “majority” status, will be legally precluded from holding more than a minority of jobs in any field. See Local Union No. 34, IBEW v. City of Hartford, 625 F.2d 416, 425-29 (2d Cir. 1980) (Van Graafeiland, J., dissenting). It appears that this field will in due course include membership in the Bridgeport Fire Department.
Despite the foregoing reservations, I think that racial harmony in Bridgeport will be advanced best by bringing this protracted litigation to a close. I therefore concur in the result.